                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

NAVIGATORS SPECIALTY
INSURANCE COMPANY,

         Plaintiff,                                   Case No. 18-cv-1062-jdp

    v.

SVA HEALTHCARE SERVICES, LLC,

         Defendant,

and

TIMOTHY RAVE, individually and on
behalf of a class of others similarly
situated,

          Necessary party.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant SVA Healthcare Services, LLC against plaintiff Navigators Specialty

Insurance Company dismissing this case without prejudice.




         s/V. Olmo, Deputy Clerk                            3/16/2020
         Peter Oppeneer, Clerk of Court                     Date
